Citation Nr: 0629515	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1946 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral hearing loss 
and assigned a noncompensable (zero percent) disability 
evaluation.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that a March 2004 VA audiological examination showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 54 decibels in the veteran's left ear, with 
speech recognition of 100 percent, corresponding to Level I 
hearing.  Pure tone thresholds in the veteran's right ear 
averaged 60 decibels, with speech recognition of 82 percent, 
corresponding to Level III hearing under the Rating Schedule.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 
4.85-4.87, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In September 2002 and October 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims for service connection for bilateral 
hearing loss and tinnitus and its duty to assist him in 
substantiating his claims under the VCAA.  The September 2002 
and October 2003 letters informed the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, the service department, 
Social Security, and other pertinent agencies.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should send information describing the 
additional evidence or the evidence itself.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to the claim regarding his 
disability rating.  

Although the RO did not send the veteran a letter informing 
him of the evidence necessary to substantiate a claim for an 
increased rating, the Board finds the veteran has not been 
prejudiced by this omission for the following reasons.  The 
General Counsel of VA has held that when a claimant raises a 
new "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a statement of the case (SOC) and provided that it 
gave a section 5103 notice in conjunction with the initial 
claim.  VAOPGCPREC 8-03.  VCAA notice was provided the 
veteran in September 2002 in conjunction with his claim for 
service connection for bilateral hearing loss and tinnitus, 
and prior to the January 2003 rating decision that granted 
service connection.  The veteran appealed the rating 
assigned, and the RO issued an SOC dated in August 2004 which 
addressed his claim for an increased rating.  The veteran's 
disagreement with the rating assigned is a "downstream" 
issue; therefore, further VCAA notice is not required.  
VAOPGCPREC 8-03.  The Board concludes that all required 
notice has been given to the veteran.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, given the 
communications regarding the evidence necessary to establish 
his claim and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  Therefore, further VCAA notice is not 
required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements regarding his service-connected 
bilateral hearing loss and the need for batteries for his 
hearing aids have been duly noted by the Board.  With respect 
to the veteran's need for batteries for his hearing aid, the 
Board notes the RO sent the veteran a letter dated in October 
2004, which informed him to present the letter to VA's 
Veterans Health Administration for determination of 
entitlement to health care for his service-connected 
bilateral hearing loss.  With respect to the veteran's 
disability evaluation for service-connected bilateral hearing 
loss, the Board notes that disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
20 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2005).  
In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 4.85-
4.87, Table VII, DC 6100 (2005).  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2005).  The 
"unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The most reliable and probative evidence of record consists 
of a March 2004 VA audioloigcal examination, which also 
represents the most current evidence of record.  The results 
of the March VA audiological examination indicate there was 
an average pure tone threshold in the veteran's right ear of 
60 decibels, with speech recognition of 82 percent, and an 
average of 54 decibels, with speech recognition of 100 
percent in the left ear.  Evaluating these test scores using 
Table VI shows that the veteran's hearing acuity is at Level 
III in his right ear and Level I in his left ear, which 
results in a noncompensable (zero percent) evaluation.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

The Board notes that audiological examinations conducted in 
September 1989 and August 2003 are included in the claims 
file.  However, neither examiner transcribed the results, and 
the Board may not infer the results from a graph.  Therefore, 
while the Board can observe these results, it would be 
speculative to conclude what the actual hearing levels are.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board has also considered the veteran's service-connected 
bilateral hearing loss under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  However, the 
evidence of record does not show that the veteran's bilateral 
hearing loss fits the requirements of an unusual pattern of 
hearing impairment because he does not have a pure tone 
threshold of 55 decibels or more in all four frequencies in 
either ear.  Therefore, 38 C.F.R. § 4.86 is not for 
application in this case.  

Therefore, the most competent and probative evidence of 
record shows the veteran's service-connected bilateral 
hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, 
is entitled to a zero percent evaluation, and no more.  In 
order to be assigned a 10 percent disability rating, the 
veteran would need at least Level III in one ear and Level IV 
in the other.  The pertinent evidence of record does not 
reflect that level of disability.  

The Board notes that the veteran, through his representative, 
has argued (most recently in the August 2006 Appellant's 
Brief) that the March 2004 VA audiology examination was 
inadequate for rating purposes.  Specifically, the veteran 
argues that VA's requirement that all threshold audiometric 
tests be performed in a sound-controlled room does not 
evaluate the effects of the veteran's bilateral hearing loss 
on his ability to function under the ordinary conditions of 
daily life and upon his ordinary activity.  The Board has 
carefully considered the veteran's contentions in this 
matter.  However, the Board is without authority to provide 
the veteran with an examination that does not comply with VA 
regulations.  See 38 C.F.R. § 19.5 (2005) (Board is bound by 
the applicable regulations pertaining to VA benefits).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
it finds that, at no time since the filing of the veteran's 
claim for service connection, in June 2002, has his hearing 
loss disability been more disabling than as currently rated 
under this decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss, the benefit-of-the- doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


